Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending in the application. Claim 1 is rejected. Claim 5 is allowed. Claims 2-4 and 6-9 are withdrawn from further consideration.


Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Election/Restrictions
MPEP 803.02 states: “If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.” Applicant has amended claims 1, 2 and 4 such that they no longer embrace the elected species. Since the claims are being examined according to MPEP 803.02, examination has been limited to Markush claim 1 and claims directed to the elected species, which is currently only claim 5. For this reason, claims 2-4 and 6-9 are withdrawn from consideration as being drawn to non-elected species or a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2009/0093486 A1 by Niyaz et al.
Niyaz et al. teach the following compound on page 47:

    PNG
    media_image1.png
    170
    411
    media_image1.png
    Greyscale
.
The compound is embraced by the variables of formula I where R1 is C1 alkyl, B is -NHC(=O)NB1- where B1 is hydrogen, R2 is -ORc where Rc is halogenated C2 alkyl, R3 is halogenated C2 alkoxy, A is a substituted 6-membered heterocylic aryl group containing N wherein a substituent is R5 where R5 is trifluoromethyl.
Regarding the definition of A, instant claim 1 recites that “ring A is selected from substituted or un-substituted 5- or 6-membered heterocyclic aryl groups … wherein a substituted substituent is selected from…” two particular options that are L1-(CH2)m-R4 and a group R5. Despite the fact that the formula I of claim 1 depicts the two noted substituents as being present on ring A, the language of claim 1 recites that ring A may be unsubstituted and even when the ring is substituted, the ring is substituted by “a substituted substituent” rather than requiring that both substituents be present for all embodiments. For this reason, the prior art is deemed to anticipate claim 1 since the language of claim 1 does not require that both depicted substituents within formula I be present. If Applicant intends for formula I to require both substituents, the definition of A should be amended to recite that ring A is substituted with substituents L1-(CH2)m-R4 and R5.

Allowable Subject Matter
Claim 5 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626